     Case 1:20-cv-00185-JRH-BKE Document 12 Filed 02/09/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


DEBORAH LAUFER,


        Plaintiff,                       *
                                         ■k


             V.                          *                   CV   120-185


RUDRA SAI LLC,

        Defendant




                                 ORDER




        Before the Court is Plaintiff's notice of voluntary dismissal

without prejudice.       (Doc. 11. )     Plaintiff filed the notice prior
to   Defendant having served an answer or a motion                     for   summary

judgment.      Upon due consideration,          this Court finds dismissal
proper under Federal Rule of Civil Procedure 41(a) (1) (A) (i) .
        IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE,        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed.

        ORDER ENTERED at Augusta, Georgia, this               '    day of February,

2021.




                                                        r,    CHIEF JUDGE
                                       UNITEiy STATES DISTRICT COURT
                                              :RN   DISTRICT OF GEORGIA
